EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of W2 ENERGY, INC. (the "Company") on Form 10-QSB/A, FirstAmended,for the period ended September 30, 2007, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Michael McLaren, Principal Executive Officer of the Company, certify, pursuant to 18 U.S.C. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. Theinformationcontainedin theReportfairlypresents,in allmaterial respects, the financial condition and results of operations of the Company. Date: December 21, 2007 By: /s/Michael McLaren Michael McLaren Principal Executive Officer
